Title: To George Washington from Samuel Chase, 19 July 1794
From: Chase, Samuel
To: Washington, George


               
                  Dear Sir.
                  Baltimore Town. 19th July 1794.
               
               I have, for some time, wished to be employed by the National Government; and I now, Sir, make you a respectful Offer of my Services. my per<so>nal Respect and Attachment for your private and public Character, and my Desire to render your Administration as happy as possible, united with a Resolution to support the present Government, will, I flatter Myself, be a sufficient Apology for my present Application. The Office lately held by General Williams is the Object of my Wishes, and if your Excellency should think proper to bestow it on Me, I shall be highly gratified; and You may be assured, that I will endeavour to execute the Duties of the Office with Fidelity & Diligence.
               I take the liberty to present my most respectful Compliments to Mrs Washington, and I have the Honour to subscribe Myself With every Sentiment of Respect and Esteem Your Affectionate and Obedient servant
               
                  Samuel Chase
               
            